Notice of Non-Compliant Amendment
The reply filed on 04/26/2021 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Item 3.C on Form PTOL-324, Amendments to the drawings: 
The REPLACEMENT SHEETS and the ANNOTATED SHEETS do not match. On the Replacement Sheets, the Headings for FIG. 3A, FIG. 3B, FIG. 3C, FIG. 3D. FIG. 8A, FIG. 8B, FIG. 10A, FIG. 10B, FIG. 12A, FIG. 12B, FIG. 12C, FIG. 14C, FIG. 14D, FIG. 15A, FIG. 15B, FIG. 17, FIG. 18A, and FIG. 18B are not on the same page as the actual figures.

Item 4.E on Form PTOL-324, Amendments to the claims: 
	The submission on 04/26/2021 included a listing of claims 54-63. Though not labeled as an amendment, this listing is extraneous. The listed claims were previously canceled.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647